Citation Nr: 1423823	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus (flat feet).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Representative


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1997 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2011, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In April 2011, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   

The Veteran's claim was previously before the Board in July 2011, where the Veteran's claim for service connection for a ganglion cyst of the left hand was deemed withdrawn.  The appeal was also remanded for development for the Veteran's claim for a compensable evaluation for flat feet, and service connection for a lumbar spine strain.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   






FINDINGS OF FACT

1.  Throughout the pendency of this claim, the clinical signs and symptoms associated with the Veteran's bilateral pes planus (flat feet) more nearly approximate moderate rather than severe impairment.

2.  The probative evidence of record shows that the Veteran's lumbar strain is not related to her active duty service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but not higher, for bilateral pes planus (flat feet) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 (2013).

2.  The criteria for establishing entitlement to service connection for a lumbar spine strain, to include as secondary to a service-connect disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in March 2007, advised the Veteran with what information or evidence is necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2007 VCAA letter was sent prior to the rating decision in June 2007.  With regard to the Veteran's increased rating for flat feet claim, courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private records from R.S.L. M.D. and University of Colorado Hospital are associated with the claims folder.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim for service connection for a low back disability and an increased rating for flat feet.  The July 2011 Board remand instructions stated that the Veteran be sent a private authorization form for her health records, and be given an examination to determine the severity of her flat feet, and for a nexus opinion as to whether or not the Veteran's low back disability, if any, was related to service.  In July 2011, the Veteran was sent a duty to assist letter with a private authorization form.  In August 2011 the Veteran was provided a VA examination were the severity of her flat feet was assessed, and a direct and secondary nexus opinion was given for the Veteran's low back disability.  The August 2011 examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The Board also notes that the VA feet examination conducted in April 2007, is similarly valid as an adequate examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Veteran's hearing, the issues on appeal were clarified and an inquiry was conducted as to the severity of the Veteran's flat feet.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   


Flat Feet - Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran has established service connection for pes planus (flat feet), which is a listed condition under 38 C.F.R. § 4.71a, Diagnostic Code 5276, and is currently rated as noncompensable.  Under Diagnostic Code 5276, a noncompensable rating is assigned for a mild disability, with symptoms relieved by built-up show arch support.  A 10 percent rating is assigned for a moderate disability; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Flat Feet - Analysis 

The evidence shows that the Veteran had complaints of flat feet and pain in her feet while in-service in 1997.  As an accommodation the Veteran was placed on light duty.  At the Veteran's April 2007 VA examination she stated that she wears shoe inserts with normal shoes, and wears aerobic shoes for walking and running, though otherwise she has difficulty walking or running.  The Veteran stated that she could walk up to a mile and half and stand for forty-five minutes before pain occurred.  The Veteran stated that she uses Aleve, warm water and soak salts, which usually helps.  Upon examination the examiner stated that the Veteran has bilateral flat feet, moderately severe, without edema, instability, or tenderness to the heels or arches.  The Veteran's flat feet were more marked on weight-bearing than non-weight-bearing in both feet.  Active manipulation and passive manipulation of the Veteran's feet did not cause any pain.  The examiner noted that she had some pain while walking and was able to move her toes without difficulty.  With regard to active range of motion the examiner noted no additional loss to range of motion to her feet due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares.  X-Rays from April 2007 showed mild flatfoot deformity bilaterally.  

At the Veteran's travel Board hearing in April 2011, the Veteran reiterated that she has inserts for her shoes, which helps with the pain in her feet.  The Veteran did report that inserts do not alleviate her feet pain entirely.  Records from April 2011 from the University of Colorado show that Veteran was deemed to have flat feet causing slight inversion in both ankles.

In August 2011 the Veteran underwent a VA examination.  The examiner found that the Veteran was able to demonstrate normal gait, and heel/toe walking without difficulty.  No painful motion, edema, weakness, instability or tenderness was noted upon examination.  The examiner found normal weight bearing, no evidence of shoe wear or Achilles tenderness or callouses.  In diagnosis the examiner found the Veteran suffers from mild flat feet with no instability and no sensory motor abnormalities.  

Upon review, the Veteran's bilateral pes planus is not productive of pain on either active or passive manipulation of the feet, and she was able to heel and toe walk, as well as move her toes, without difficulty.  Similarly, on physical examinations in April 2007 and August 2011, the Veteran showed a normal gait and weight-bearing, and was found to have no evidence of edema, callouses, or tenderness to the Achilles or arches.  And, while the Veteran was found to have mild flat feet, as established by x-ray evidence (April 2007), the VA examiner in April 2007 did describe the Veteran's flat feet as moderately severe, which were more marked on weight-bearing, and that the Veteran showed pain on walking.  Other medical evidence of record (April 2011) indicates a finding of slight inversion of the ankles due to the Veteran's flat feet.  These findings and comments by the VA and private examiners would tend to support the Veteran's complaints of pain on use of her feet, with walking and running, that her arch supports only provide minimal relief, and would presumably suggest some indication of inward bowing of the Achilles.  Given that there is probative evidence which tends to weigh in favor and against a compensable rating for the Veteran's bilateral pes planus, the Board finds that all reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Veteran is entitled to a 10 percent rating.  Given that the Veteran's flat feet have been clinically diagnosed as mild on examination and by x-ray, and in light of the otherwise normal findings found on examinations, the Board finds it reasonable to conclude that the Veteran has manifested impairment associated with her service-connected flat feet that is at most moderate, rather than severe, in degree.  Accordingly, a 10 percent rating, but not higher, is warranted for the Veteran's bilateral pes planus (flat feet) under Diagnostic Code 5276.

Applying the appropriate Diagnostic Codes to the facts of this case, the objective assessment of the Veteran's impairment from her bilateral pes planus does not suggest that she had sufficient symptoms so as to a warrant an evaluation in excess of 10 percent at any time during the pendency of this appeal.  Fenderson, supra.  Accordingly, the Board finds that the Veteran's bilateral pes planus is not manifested by the objective findings necessary for a higher evaluation under the provisions of § 4.56 or the criteria of DC 5276 or any other provision of the rating code for evaluating a foot disability.  

Under certain circumstances additional disability could be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those circumstances are not present in this case, as where a diagnostic code is not predicated on a limited range of motion alone, such as DC 5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  At any rate, functional impairment due to pain and other factors have been taken into consideration in awarding the 10 percent rating in this case.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the manifestations of the Veteran's bilateral pes planus are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of pain on use of her feet and of minimal relief with the use of arch supports.  The objective findings indicate slight inversion of the ankles and that her flat feet were more marked on weight-bearing than non-weight-bearing.  The schedular rating criteria adequately contemplates the degree of impairment caused by her bilateral foot disability and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.  


Lumbar Strain - Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2012).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Lumbar Strain - Analysis

The results from the August 2011 VA examination show a diagnosis of a lumbar strain.  This fulfills the current disability element of the Veteran's service connection claim.  At the Veteran's August 2011 VA examination the Veteran stated that she had back pain since a ruck march in 1997, and had pain to her back at the same time as she developed feet pain.  The statements made by the Veteran, are circumstances and experiences which fulfill the in-service event requirement for service-connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's service connection for flat feet fulfills the second element of a secondary claim for service-connection.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Available service treatment records are negative for complaints or findings related to lumbar spine strain, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In a report of contact with the Veteran from March 2007, the Veteran stated that she felt her back pain was caused by her feet.  The Veteran also stated that her lower back pain was worse due to her pregnancy.  At the Veteran's travel Board hearing in April 2011 the Veteran stated that she suffers from back pain which radiates to her legs, and that pregnancy aggravated her condition.  The earliest report of back pain to a medical provider of record was made in April 2009 to the University of Colorado Hospital.  In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that her in-service experience of her ruck march, and/or her flat feet, caused her current lumbar spine strain.  STRs show that the Veteran in July 2003 reported having recurrent back pain, and that an October 2003 Report of Medical Examination indicated that the Veteran's spine was normal.

On the other hand, the August 2011 VA examiner submitted a negative nexus opinion stating that the Veteran's lumbar spine strain is not as least as likely as not related to her military service or to her flat feet.  In support of the examiner's opinion the examiner reviewed the Veteran's claims file, reviewed the Veteran's occupational history, interim history, active problems, active medications, reviewed prior X-rays, and examined the Veteran as to her current functional status with range of motion testing.  In review of the Veteran's lumbar spine strain, the examiner specifically discussed the Veteran's statements that her pain started in service, and that the Veteran also experienced hamstring problems.  Specifically to the examiner's nexus opinion, the examiner stated in support of the rationale that the Veteran had no medical evidence of a low back injury or chronic back injury while in service and that the Veteran's Report of Medical exam showed a normal spine.  Specific, to the Veteran's secondary service connection claim, the examiner stated that no significant biomechanical forces show that the Veteran's flat feet results in her current lumbar spine strain.

The medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions in the analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the August 2011 VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of her lumbar spine disability is from her ruck march or in the alternative due to her flat feet, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While back pain is capable of lay observation, a lumbar spine strain is not capable of lay diagnosis since it is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Joint disease and the determination of an etiology for a back injury is a complex medical determination requiring x-ray interpretation, and medical knowledge of the spine.  A lumbar spine sprain is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose a lumbar spine sprain or provide the requisite nexus opinion for her back disability.  See Woehlaert v. Nicholson.   Furthermore, the Veteran is not capable to opine as to an even more complex issue as to whether or not her flat feet could cause or aggravate her lumbar spine strain, as this requires orthopedic knowledge and is complex in nature.  Id.  In the instant appeal, the medical opinion is more probative and the Veteran fails to fulfill the nexus requirement on a direct and secondary basis.
 
As such, service connection for a lumbar spine disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


ORDER

Entitlement to an initial 10 percent disability evaluation, but not higher, for bilateral pes planus (flat feet) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a lumbar spine strain is denied.


____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


